Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 1 of 19          PageID #: 86
                                                                             FILED IN THE
                                                                    UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF HAWAII
                                                                     Mar 05, 2021, 12:53 pm
                                                                    Michelle Rynne, Clerk of Court


 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 MICAH SMITH
 Deputy Chief, Criminal Division

MARK A. INCIONG CA BAR# 163443
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email:       mark.inciong@usdoj.gov


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAW AU

 UNITED STATES OF AMERICA,                 )   CR.NO. 21-00020 JMS
                                           )
                   Plaintiff~              )   MEMORANDUM OF PLEA
                                           )   AGREEMENT
       vs.                                 )
                                           )   DATE: March 5, 2021
 PASTOR ABERO,                             )   TIME: 11 :00 a.m.
                                           )   JUDGE: Hon. Rom Trader
                   Defendant.              )
                                           )
                                           )


                 MEMORANDUM OF PLEA AGREEMENT

      Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

UNITED STATES OF AMERICA, by its attorney, the United States Attorney for
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 2 of 19             PageID #: 87




the District of Hawaii, and the defendant, PASTOR ABERO, and his attorney,

Melinda Yamaga, Esq., have agreed upon the following:

                                  THE CHARGES

       1.      The defendant acknowledges that he has been charged in an

Information with violating Title 21, United States Code, Sections 841(a)(l) and

84 l(b )(1 )(B)(viii).

       2.      The defendant has read the charge against him contained in the

Information, and that charge has been fully explained to him by his attorney.

       3.      The defendant fully understands the nature and elements of the crime

with which he has been charged.

                                THE AGREEMENT

       4.      The defendant agrees to waive indictment and enter a voluntary plea

of guilty to Information, which charges him with possession, with intent to

distribute, 50 grams or more of a mixture and substance containing a detectable

amount of methamphetamine, its salts, isomers, or salts of its isomers. The

defendant is aware that he has the right to have this felony asserted against him by

way of grand jury indictment. The defendant hereby waives this right and

consents that this offense may be charged against him by way of the Information.




                                           2
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 3 of 19              PageID #: 88




In return, the government agrees to stipulate to the facts set forth below in

paragraph 8.

       5.      The defendant agrees that this Memorandum of Plea Agreement shall

be filed and become part of the record in this case.

       6.      The defendant enters this plea because he is in fact guilty of

possessing, with intent to distribute, 50 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, its salts, isomers, or salts of

its isomers as charged in Information, and he agrees that this plea is voluntary and

not the result of force or threats.

                                        PENALTIES

       7.      The defendant understands that the penalties for the offense to which

he is pleading guilty include:

               a.    A term of imprisonment of not less than 5 years and not more

than 40 years and a fine of up to $5,000,000, plus a tenn of supervised release of

not less than 4 years and up to life.

               b.    In addition, the Court must impose a $100 special assessment as

to each count to which the defendant is pleading guilty. The defendant agrees to

pay $100 for each count to which he is pleading guilty to the District Court's

Clerk's Office, to be credited to said special assessments, before the

                                            3
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 4 of 19                PageID #: 89




commencement of any portion of sentencing. The defendant acknowledges that

failure to make such full advance payment in a form and manner acceptable to the

prosecution will allow, though not require, the prosecution to withdraw from this

Agreement at its option.

              C.     Forfeiture. Pursuant to 21 U.S.C. § 853, forfeiture of any (1)

property constituting, or derived from, proceeds the person obtained, directly or

indirectly, as the result of a violation of the provisions of21 U.S.C. §§ 801 et seq.

or 21 U.S.C. §§ 951 et seq.; and (2) property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, such violation.

              d.    Loss of Federal Benefits. At the discretion of the Court, the

defendant may also be denied any or all federal benefits, as that term is defined in

Title 21, United States Code, Section 862, (a) for up to five years if this is the

defendant's first conviction of a federal or state offense amounting to the

distribution of controlled substances, or (b) for up to ten years if this is the

defendant's second conviction of a federal or state offense consisting of the

distribution of controlled substances. If this is the defendant's third or more

conviction of a federal or state offense amounting to the distribution of controlled

substances, the defendant is permanently ineligible for all federal benefits, as that

term is defined in Title 21, United States Code, Section 862(d).

                                            4
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 5 of 19             PageID #: 90




                           FACTUAL STIPULATIONS

      8.     The defendant admits the following facts and agrees that they are not

a detailed recitation, but merely an outline of what happened in relation to the

charge to which the defendant is pleading guilty:

             a.     On or about September 4, 2019, in the area of 41-741

Kalanianaole Highway, Waimanalo, Hawaii, Pastor Abero ("ABERO"), the

defendant, possessed approximately 84.7 grams of a mixture and substance

containing a detectable amount of methamphetamine.

             b.    ABERO possessed the methamphetamine in a fanny pack

located on his person and the drugs were packaged in three large clear plastic

baggies and six smaller clear plastic baggies.   Also recovered in the defendant's

possession were two cellular phones, a stun gun, $1,281 in U.S. currency and

various items of personal identification in the defendant's name, Pastor Abero.

             c.    ABERO possessed the methamphetamine with the intent to

further distribute it to another person(s) and, at all relevant times, ABERO knew

that the substances he possessed on September 4, 2019 were, in fact,

methamphetamine.

             d.    Forensic analysis by the Honolulu Police Department Crime

Lab determined that the substances seized from ABERO on September 4, 2019

                                          5
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 6 of 19             PageID #: 91




were 84. 7 grams of a mixture and substance containing a detectable amount of

methamphetamine.

      9.     Pursuant to CrimLR 32.1 (a) of the Local Rules of the United States

District Court for the District of Hawaii, the parties agree that the charge to which

the defendant is pleading guilty adequately reflects the seriousness of the actual

offense behavior and that accepting this Agreement will not undermine the

statutory purposes of sentencing.

                        SENTENCING STIPULATIONS

      10.    Pursuant to CrimLR 32.l(b) of the Local Rules of the United States

District Court for the District of Hawaii and Section 6Bl.4 of the Sentencing

Guidelines, the parties stipulate to the following for the purpose of the sentencing

of the defendant in connection with this matter:

             a.    The parties stipulate to the facts as set forth in paragraph 8 of

this Agreement.

             b.    Defendant shall be responsible for not less than 84.8 grams of

methamphetamine - the total amount ABERO possessed, with intent to distribute,

on September 4, 2019. The results of laboratory analysis conducted on the

substance(s) seized by law enforcement are as follows:




                                          6
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 7 of 19              PageID #: 92




HPDEx.#:                   Controlled Substance:            Net Wgt.:

      2A                   methamphetamine                  28.331

      2B                   methamphetamine                  28.228

      2C                   methamphetamine                  28.157

      The foregoing chemical analysis was conducted by the Honolulu Police

Department Laboratory. Methamphetamine is a Schedule II controlled substance.

             c.     As of the date of this agreement, it is expected that the

defendant will enter a plea of guilty prior to the commencement of trial, will

truthfully admit his involvement in the offense and related conduct, and will not

engage in conduct that is inconsistent with such acceptance of responsibility. If

all of these events occur, and the defendant's acceptance of responsibility

continues through the date of sentencing, a downward adjustment of 2 Ieve ls for

acceptance of responsibility will be appropriate. See U.S.S.G. § 3El.l(a) and

Application Note 3.

             d.     The United States Attorney agrees that the defendant's

agreement herein to enter into a guilty plea constitutes notice of intent to plead

guilty in a timely manner, so as to permit the government to avoid preparing for

trial as to the defendant. Accordingly, the United States Attorney anticipates

moving in the Government's Sentencing Statement for a one-level reduction in

                                           7
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 8 of 19               PageID #: 93




 sentencing offense level pursuant to Guideline § 3E 1.1 (b )(2), if the defendant is

 otherwise eligible. The defendant understands that notwithstanding its present

 intentions, and still within the Agreement, the prosecution reserves the rights ( 1) to

argue to the contrary in the event of receipt of new information relating to those

issues, and (2) to call and examine witnesses on those issues in the event that either

the United States Probation Office finds to the contrary of the prosecution's

intentions or the Court requests that evidence be presented on those issues.

       11.    The parties agree that notwithstanding the parties' Agreement herein,

the Court is not bound by any stipulation entered into by the parties but may, with

the aid of the presentence report, determine the facts relevant to sentencing. The

parties understand that the Court's rejection of any stipulation between the parties

does not constitute a refusal to accept this Agreement since the Court is expressly

not bound by stipulations between the parties.

       12.    The parties represent that as of the date of this agreement there are no

material facts in dispute.

                       APPEAL/COL LATERAL REVIEW

       13.    The defendant is aware that he has the right to appeal his conviction

and the sentence imposed. The defendant knowingly and voluntarily waives the

right to appeal, except as indicated in subparagraph "b" below, his conviction and


                                           8
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 9 of 19             PageID #: 94




any sentence within the Guidelines range as determined by the Court at the time of

sentencing, and any lawful restitution order imposed, or the manner in which the

sentence or restitution order was determined, on any ground whatsoever, in

exchange for the concessions made by the prosecution in this Agreement. The

defendant understands that this waiver includes the right to assert any and all

legally waivable claims.

             a.     The defendant also waives the right to challenge his conviction

or sentence or the manner in which it was determined in any collateral attack,

including, but not limited to, a motion brought under Title 28, United States Code,

Section 2255, except that the defendant may make such a challenge (1) as

indicated in subparagraph "b" below, or (2) based on a claim of ineffective

assistance of counsel.

             b.    If the Court imposes a sentence greater than specified in the

guideline range determined by the Court to be applicable to the defendant, the

defendant retains the right to appeal the portion of his sentence greater than

specified in that guideline range and the manner in which that portion was

determined and to challenge that portion of his sentence in a collateral attack.




                                          9
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 10 of 19              PageID #: 95




              c.     The prosecution retains its right to appeal the sentence and the

 manner in which it was determined on any of the grounds stated in Title 18, United

 States Code, Section 3742(b).

                            FINANCIAL DISCLOSURE

       14.    In connection with the collection of restitution or other financial

 obligations, including forfeiture as set forth below, that may be imposed upon him,

 the defendant agrees as follows:

              a.     The defendant agrees to fully disclose all assets in which he has

 any interest or over which he exercises control, directly or indirectly, including any

 assets held by a spouse, nominee, or third party. The defendant understands that

 the United States Probation Office (USPO) will conduct a presentence

 investigation that will require the defendant to complete a comprehensive financial

 statement. To avoid the requirement of the defendant completing financial

 statements for both the USPO and the government, the defendant agrees to

 truthfully complete a financial statement provided to the defendant by the United

 States Attorney's Office. The defendant agrees to complete the disclosure

 statement and provide it to the USPO within the time frame required by the United

 States Probation officer assigned to the defendant's case. The defendant

 understands that the USPO will in tum provide a copy of the completed financial

                                          10
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 11 of 19              PageID #: 96




 statement to the United States Attorney's Office. The defendant agrees to provide

 written updates to both the USPO and the United States Attorney's Office

 regarding any material changes in circumstances, which occur prior to sentencing,

 within seven days of the event giving rise to the changed circumstances. The

 defendant's failure to timely and accurately complete and sign the financial

 statement, and any written update thereto, may, in addition to any other penalty or

 remedy, constitute the defendant's failure to accept responsibility under U.S.S.G §

 3El.1.

              b.     The defendant expressly authorizes the United States

 Attorney's Office to obtain his credit report. The defendant agrees to provide

 waivers, consents, or releases requested by the United States Attorney's Office to

 access records to verify the financial information, such releases to be valid for a

 period extending 90 days after the date of sentencing. The defendant also

 authorizes the United States Attorney's Office to inspect and copy all financial

 documents and information held by the USPO.

              c.     Prior to sentencing, the defendant agrees to notify the Financial

 Litigation Unit of the U.S. Attorney's Office before making any transfer of an

 interest in property with a value exceeding $1,000 owned directly or indirectly,




                                           11
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 12 of 19                PageID #: 97




 individually or jointly, by the defendant, including any interest held or owned

 under any name, including trusts, partnerships, and corporations.

                                      FORFEITURE

        15.   As part of his acceptance of responsibility and pursuant to 21 U.S.C.

 § 853, the defendant agrees as follows:

              a.       The defendant agrees to forfeit to the United States all of his

 right, title, and interest in the following property (the "Specific Property"):

              1.    $1,281 in United States currency seized from the defendant's

                    person on September 4, 2019 in Waimanalo, Hawaii;

              11.   One (1) electric stun gun seized from the defendant's person on

                    September 4, 2019 in Waimanalo, Hawaii.

              b.       The defendant acknowledges that the Specific Property is

 subject to forfeiture pursuant to 21 U.S.C. § 853 as ( 1) property constituting, or

 derived from, proceeds the person obtained, directly or indirectly, as the result of a

violation of the provisions of21 U.S.C. §§ 801 et seq. or 21 U.S.C. §§ 951 et seq.;

and (2) property used, or intended to be used, in any manner or part, to commit, or

to facilitate the commission of, such violation.

              c.       The defendant knowingly and voluntarily waives and agrees to

waive any and all constitutional, statutory, and other challenges to the forfeiture on

                                             12
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 13 of 19                PageID #: 98




 any and all grounds, including that the forfeiture constitutes an excessive fine or

 punishment under the Eighth Amendment. The defendant knowingly and

 voluntarily waives any right to a jury trial on the forfeiture of property.

              d.     The defendant agrees to consent promptly upon request to the

 entry of any orders deemed necessary by the government or the Court to complete

 the forfeiture and disposition of the property. The defendant waives the

 requirements of Rules 32.2 and 43(a) of the Federal Rules of Criminal Procedure

 regarding notice of forfeiture in the charging instrument, announcement of

 forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The

 defendant acknowledges that he understands that the forfeiture of the property, if

 the government elects to conduct the forfeiture criminally, will be part of the

 sentence imposed upon the defendant in this case and waives any failure by the

 Court to advise the defendant of this, pursuant to Rule l l(b)(l)(J) of the Federal

 Rules of Criminal Procedure, during the change of plea hearing. Pursuant to Rule

 32.2(b)(4) of the Federal Rules of Criminal Procedure, the defendant consents to

 the preliminary order of forfeiture for the Specific Property becoming final as to

 the defendant when entered.

              e.    The defendant agrees to waive all interest in the Specific

Property in any administrative or judicial forfeiture proceeding, whether criminal

                                           13
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 14 of 19              PageID #: 99




 or civil, state or federal, and to withdraw any claim that the defendant may have

 filed in such a proceeding. The defendant further waives any other notice

 requirement that may apply to the administrative and/or civil forfeiture of the

 Specific Property.

               f.     The defendant understands that the forfeiture of the forfeitable

 property does not constitute and will not be treated as satisfaction, in whole or in

 part, of any fine, restitution, reimbursement of cost of imprisonment, or any other

 monetary penalty this Court may impose upon the defendant in addition to the

 forfeiture.

                           IMPOSITION OF SENTENCE

        16.    The defendant understands that the District Court in imposing

 sentence will consider the provisions of the Sentencing Guidelines. The defendant

 agrees that there is no promise or guarantee of the applicability or non-applicability

 of any Guideline or any portion thereof, notwithstanding any representations or

 predictions from any source.

        17.    The defendant understands that this Agreement will not be accepted or

 rejected by the Court until there has been an opportunity by the Court to consider a

 presentence report, unless the Court decides that a presentence report is

 unnecessary. The defendant understands that the Court will not accept an

                                            14
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 15 of 19              PageID #: 100




 agreement unless the Court determines that the remaining charge adequately

 reflects the seriousness of the actual offense behavior and accepting the Agreement

 will not undermine the statutory purposes of sentencing.

                           WAIVER OF TRIAL RIGHTS

        18.   The defendant understands that by pleading guilty he surrenders

 certain rights, including the following:

              a.     If the defendant persisted in a plea of not guilty to the charges

 against him, then he would have the right to a public and speedy trial. The trial

 could be either a jury trial or a trial by a judge sitting without a jury. The

 defendant has a right to a jury trial. However, in order that the trial be conducted

 by the judge sitting without a jury, the defendant, the prosecution, and the judge all

 must agree that the trial be conducted by the judge without a jury.

              b.     If the trial is a jury trial, the jury would be composed of twelve

 laypersons selected at random. The defendant and his attorney would have a say

 in who the jurors would be by removing prospective jurors for cause where actual

 bias or other disqualification is shown, or without cause by exercising peremptory

 challenges. The jury would have to agree unanimously before it could return a

 verdict of either guilty or not guilty. The jury would be instructed that the




                                            15
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 16 of 19              PageID #: 101




  defendant is presumed innocent, and that it could not convict him unless, after

  hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

               c.    Ifthe trial is held by a judge without ajury, the judge would

  find the facts and determine, after hearing all the evidence, whether or not he or

 she was persuaded of the defendant's guilt beyond a reasonable doubt.

               d.    At a trial, whether by a jury or a judge, the prosecution would

 be required to present its witnesses and other evidence against the defendant. The

 defendant would be able to confront those prosecution witnesses and his attorney

 would be able to cross-examine them. In turn, the defendant could present

 witnesses and other evidence on his own behalf. If the witnesses for the defendant

 would not appear voluntarily, the defendant could require their attendance through

 the subpoena power of the Court.

              e.     At a trial, the defendant would have a privilege against

 self-incrimination so that he could decline to testify, and no inference of guilt

 could be drawn from his refusal to testify.

              f.     At a trial, the defendant would have a right to have the jury

 determine beyond a reasonable doubt the quantity and weight of the controlled

 substance charged in the Information necessary to establish the statutory

 mandatory minimum penalty or an increased statutory maximum penalty.

                                           16
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 17 of 19            PageID #: 102




        19.   The defendant understands that by pleading guilty, he is waiving all of

  the rights set forth in the preceding paragraph. The defendant's attorney has

  explained those rights to him, and the consequences of the waiver of those rights.

                           USE OF PLEA STATEMENTS

        20.   If, after signing this Agreement, the defendant decides not to plead

 guilty as provided herein, or if the defendant pleads guilty but subsequently makes

 a motion before the Court to withdraw his guilty plea and the Court grants that

 motion, the defendant agrees that any admission of guilt that he makes by signing

 this Agreement or that he makes while pleading guilty as set forth in this

 Agreement may be used against him in a subsequent trial if the defendant later

 proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives

 any protection afforded by Rule I l(f) of the Federal Rules of Criminal Procedure

 and Rule 410 of the Federal Rules of Evidence regarding the use of statements

 made in this Agreement or during the course of pleading guilty when the guilty

 plea is later withdrawn. The only exception to this paragraph is where the

 defendant fully complies with this Agreement but the Court nonetheless rejects it.

 Under those circumstances, the United States may not use those statements of the

 defendant for any purpose.




                                           17
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 18 of 19              PageID #: 103




       21.       The defendant understands that the prosecution will apprise the Court

 and the United States Probation Office of the nature, scope and extent of the

 defendant's conduct regarding the charges against him, re]ated matters, and any

 matters in aggravation or mitigation relevant to the issues involved in sentencing.

       22.       The defendant and his attorney acknowledge that, apart from any

 written proffer agreements, if applicable, no threats, promises, agreements or

 conditions have been entered into by the parties other than those set forth in this

 Agreement, to induce the defendant to plead guilty. Apart from any written

 proffer agreements, if applicable, this Agreement supersedes all prior promises,

 agreements or conditions between the parties.

       23.       To become effective, this Agreement must be signed by all signatories

 listed below.

       24.       Should the Court refuse to accept this Agreement, it is null and void

 and neither party shall be bound thereto.

 Ill



 Ill



 Ill

                                             18
Case 1:21-cr-00020-JMS Document 42 Filed 03/05/21 Page 19 of 19      PageID #: 104




             DATED: Honolulu, Hawaii,       ~ \ S I2-:>   1, \




 AGREED:

 KENJI M. PRICE
 United States Attorney
 District of Hawaii




 MICAH SMITH                                MELINDA y AMAAj.,-
 Deputy Chief, Criminal Division            Attorney for Defendant



C-GG'-        -=A_ •      ~ --     G
                                   ~
                                                ==>
                                            _ )_ ~- ~ ~ -~-
                                                                 r- ~
 MARK A. INCIONG                            PASTOR ABERO
 Assistant U.S. Attorney                    Defendant




                                       19
